                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION


UNITED STATES OF AMERICA                      CASE NO. 4:19-cr-066


            V.



TINA HATTERER ET AL.


                                    ORDER


      Based upon the motion of the Government, and for good cause shown therein,

the Government's motion for leave of absence is GRANTED for the following dates:

            a)    December 30, 2019-January 3, 2020

            b)    January 22-January 24, 2020

            c)    February 10-Februaiy 14, 2020

     IT IS FURTHER ORDERED that should a hearing be set during those dates,

a substitute Assistant United States Attorney may handle the matter.

      SO ORDERED, this 18th day of December, 2019.




                                     CHRISTOPHER L. RAY
                                     UNITED STATES MAGISTRATE'JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
